Exhibit 10.25

LOGO [g153423ex10_25pg001.jpg]

March 30, 2010

Dear Julie:

I wanted to begin by saying thank you for all the hard work in 2009 and so far
in 2010. As I previously spoke to, we are expecting great performance and thus
we continue to invest in our employees. This memo will outline how we are
investing in you!

First, the Cash Retention Program, which was put in place for our employees in
2009 as a replacement to the equity program (TW Stock), will pay out in April.

You are scheduled to receive $45,000.00 as a one-time, discretionary cash
retention bonus payment (“Retention Bonus Program”) payable on April 15, 2010,
pursuant to the terms of the program outlined in your memorandum dated April 1,
2009.

The second program is the RSU Make-Good Program. We recognize the contributions
you have made to AOL before, during and after we went public. In that spirit,
our CEO and Board of Directors have generously agreed to institute a cash bonus
plan designed to compensate you for forfeited Time Warner Inc. restricted stock
units (“RSUs”) upon AOL’s Spin-Off in December.

The total value of your forfeited RSUs is $98,895.48. This is based on
multiplying the total number of RSUs you forfeited upon the Spin-Off by $31.05
(the average of the high and low price of a share of Time Warner Inc. common
stock on the Spin-Off Date on 12/9). As long as you are an active employee in
good standing on the payment dates, you will receive a cash payment based on the
following:

 

Percent of Total           Your Award   Forfeited RSU Value    Payment Date:  
   Amount  

25%

     April 15, 2010       $ 24,723.87   

25%

     April 15, 2011       $ 24,723.87   

50%

     April 13, 2012       $ 49,447.74   

Attached are the terms and conditions of this program. Please review these
carefully. We appreciate your continued contributions to the success of the
company. Again, please remember this RSU program is another example of our
investing in our people and we need to respond with exceptional performance for
2010 and beyond.

Please direct any questions to PeopleDirect@corp.aol.com.

Go AOL!

 

/s/ Dave Harmon Dave Harmon Human Resources and Corporate Services



--------------------------------------------------------------------------------

RSU Make-Good Program

Terms and Conditions

The RSU Make-Good Program is designed to compensate employees who forfeited Time
Warner Inc. restricted stock units (“RSUs”) upon the Spin-Off by making cash
payments to each such employee and to provide meaningful incentives for such
employees to stay committed and productive during this time of major
organizational change. This letter sets forth the key terms and conditions of
your participation in the RSU Make-Good Program.

1. RSU Make-Good Program

 

  a. Cash Payments. The total amount of your potential cash payments is
calculated using (A) the aggregate number of RSUs you forfeited upon the
Spin-Off that would have vested up to and including April 15, 2012, multiplied
by (B) $31.05, which was the average of the high and low price of a share of
Time Warner Inc. common stock on the Spin-Off Date (the “Total Forfeited RSU
Value”); provided that the Payment Conditions set forth in Section 2 below have
been satisfied. Subject to your continued employment with the Company on each of
the following Vesting Dates, you will receive a cash payment equal to the
following:

 

     Payment Date: 25% of the Total Forfeited RSU Value    April 15, 2010 25% of
the Total Forfeited RSU Value    April 15, 2011 50% of the Total Forfeited RSU
Value    April 13, 2012

 

  b. Payment Date. Subject to Section 2(d) below, each payment will be made in
single cash lump sum on the regularly scheduled pay date listed above. For the
exact amount of your Total Forfeited RSU Value, please refer to the cover letter
of this plan document.

2. Payment Conditions

 

  a. Employment. You must be a full-time, active employee of the Company on each
applicable Vesting Date, subject to the following conditions:

 

  i. If your employment with the Company terminates or is terminated for any
reason other than due to your death or disability prior to the applicable
payment date, you will forfeit your right to receive any cash payments.

 

  b. Eligibility. Eligibility for participation in the RSU Make-Good Program
shall be determined by the Company’s Chief Executive Officer and Executive Vice
President of Human Resources and Corporate Services, at their sole discretion,
and can be revised at any time for any reason not prohibited by law.

 

  c. Satisfactory Performance. You must perform your duties in a satisfactory
fashion through each Vesting Date. Satisfactory performance shall be determined
by the Company’s Chief Executive Officer and the Executive Vice President of
Human Resources and Corporate Services, at their sole and absolute discretion.

 

  d. Withholdings. The Company will be entitled to withhold from any payment due
to you any and all applicable income and employment taxes and required
deductions.

 

2



--------------------------------------------------------------------------------

  e. Internal Revenue Code Section 409A. The RSU Make-Good Program is intended
to be administered in a manner consistent with the requirements, where
applicable, of Internal Revenue Code Section 409A.

 

  f. CNPR Agreement/Non-Disparagement. You agree to comply with the current
version of the Company’s Confidentiality, Non-competition and Proprietary Rights
Agreement (the “CNPR Agreement”), which is incorporated herein by reference. In
addition, you agree not to make any disparaging or untruthful remarks or
statements about the Company, its officers, directors, employees or agents, and
to comply with the Company’s Standards of Business Conduct and all other
relevant policies of the Company.

All other terms and conditions of your employment with the Company remain in
full force and effect. Your employment with the Company remains at-will, unless
otherwise provided in a separate writing signed by an authorized officer of the
Company. Nothing in this letter or the RSU Make-Good Program is intended to
create a contract for employment or guarantee of continued employment with the
Company for any period of time. The RSU Make-Good Program is a discretionary
incentive provided by the Company. It is not intended to be a payment of wages
for services performed and no entitlement to any cash payment shall arise unless
all of the stated terms and conditions of this RSU Make-Good Program have been
satisfied in the Company’s sole and absolute discretion. This letter may not be
amended or modified except through a written amendment signed by an authorized
officer of the Company and you. In addition, this letter does not provide you
with a right to be granted any RSUs or other equity-based awards under the 2010
Stock Incentive Plan, as amended and restated from time to time.

 

3